SMITH, P. J.
(dissenting). I feel impelled to dissent from the conclusion reached by the majority of the court- in this • case. I do not. ¡believe the accused has been accorded his legal right to a.fair trial on the.question of his guilt or innocence. .The evidence against him is wholly circumstantial, and the jury were not instructed1 as- to the probative weight'of that character of evidence. It may be that the accused cannot urge this as error because no request for sirch instruction was-made. The majority opinion, however, in effect, tries out the question of- -guilt in a discussion of the evidence; but even in this discussion the court does not give the accused the benefit of the rule referred to. The 'rule is well stated in Bowen v. State, 140 Ala. 65, 37 South, 233: “The test of the -sufficiency of circumstantial evidence,- in a criminal case, is whether the circumstances, as -proven, are capable ' of'explanation -upon any reasonable hypothesis consistent with the defendant’s innocence, and, if they are capable of such explanation, then the -defendant should be acquitted.” The matters of evidence discussed, I -think, -should- be submitted- -to- a jury; -and this end cou-ld be attained- only by a new trial. The allegation that such a man as Jones exists is unchallenged ¡by the state, except by the mere theory that the accused may have been lying in his affidavit for continuance. That the evidence it is -alleged- that he would give, if present at the trial, is material, cannot :be doubted. That the accused was not guilty of laches in failing, to- .have the ■ witness in court is perfectly dear. That the witness will be ¡present at the next term -of court is ¡positively -averred in the affidavit, and is evidently founded on the promise -of the witness to' be present and testify at the trial. Affiant could ¡hardly be called upon tosíate further facts, in. view of the unexpected absence of the witness from the state. I think -the continuance should have 'been granted by the trial court, and that this cour-t exceeds its authority when it states that: “The clear impression that is ■left in our minds by a careful study .of the evidence is that it is the .'defendant who removed them (the ¡cattle). We are convinced that -the defendant w.as justly convicted of the crime.” I am willing to admit that the court makes a good argument -to prove defendant’s *253guilt; 'but, so far as we know, it was never presented to a jury. It should be addressed -to a jury by the state’s 'attorney, after the accused has had an opportunity to place before them all the competent evidence in his behalf, and an opportunity should be given his counsel to answer it as best they may. If, after such a hearing, a jury shall say the accused is guilty, he can have no just ground of complaint. He is entitled to and should have a fair trial, whether guilty or innocent, and this, in my judgment, is denied him by the decision of this court.